        Case 3:20-cv-02731-VC Document 214-8 Filed 05/20/20 Page 1 of 10




                              LAWRENCE KURIA MWAURA

      UPDATE TO PENDING DEFERRED SHORT-FORM BAIL APPLICATION

13. Felony or Misdemeanor Convictions, Including Date and Offense:

On May 19, 2020, the Superior Court of California in Los Angeles vacated Mr. Mwaura’s
California Penal Code (“CPC”) § 211 conviction (dated May 2, 2013) under CPC § 1473.7
(legally invalid conviction based on prejudicial error).

20. Other Information Relevant to Bail Determination:

Based on the vacatur of Mr. Mwaura’s conviction, he no longer is removable as charged in his
Notice to Appear (“NTA”) dated April 12, 2019, the charging document ICE submits to the
immigration court. On May 20, 2020, Mr. Mwaura’s immigration counsel Mr. Doug Jalaie filed
with the Board of Immigration Appeals a Motion to Reopen and Terminate his removal
proceedings. Mr. Mwaura is a Lawful Permanent Resident with no other removability charges on
his NTA. If ICE makes another attempt to seek Mr. Mwaura’s removal based on a new NTA
citing his second CPC § 211 conviction, he would then seek post-conviction relief for that
conviction on grounds similar to those cited above.

This reply is based on information and belief and the information contained herein is accurate to
the best of my knowledge.

Respectfully submitted,

/s/ Hayden Rodarte____
Hayden Rodarte
Case 3:20-cv-02731-VC Document 214-8 Filed 05/20/20 Page 2 of 10
Case 3:20-cv-02731-VC Document 214-8 Filed 05/20/20 Page 3 of 10
Case 3:20-cv-02731-VC Document 214-8 Filed 05/20/20 Page 4 of 10
Case 3:20-cv-02731-VC Document 214-8 Filed 05/20/20 Page 5 of 10
Case 3:20-cv-02731-VC Document 214-8 Filed 05/20/20 Page 6 of 10
Case 3:20-cv-02731-VC Document 214-8 Filed 05/20/20 Page 7 of 10
Case 3:20-cv-02731-VC Document 214-8 Filed 05/20/20 Page 8 of 10
Case 3:20-cv-02731-VC Document 214-8 Filed 05/20/20 Page 9 of 10
Case 3:20-cv-02731-VC Document 214-8 Filed 05/20/20 Page 10 of 10
